Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-16-00303-CR

                              Moises TRUJILLO,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 227th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2014CR4416
               Honorable Kevin M. O’Connell, Judge Presiding

BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED June 15, 2016.


                                        _________________________________
                                        Patricia O. Alvarez, Justice